Case 0:19-cv-61824-RKA Document 20 Entered on FLSD Docket 10/31/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-61824-CIV-ALTMAN

  AREEB MALIK,
  individually and on behalf of all those similarly situated, and
  HANH DANH

         Plaintiffs,
  v.

  POLLACK & ROSEN, P.A.,

        Defendant.
  _________________________________________/

                                                 ORDER

         THIS MATTER comes before the Court upon a sua sponte review of the record.

         On July 21, 2019, the Plaintiff filed a Complaint against the Defendant. [ECF No. 1]. On

  August 27, 2019, the Defendant, Pollack & Rosen, P.A., executed a Waiver of Service. See Waiver

  of Service [ECF No. 19]. Therefore, pursuant to Fed. R. Civ. P. 4(d), the Defendant’s Answer to

  the Complaint was due on October 26, 2019. As of this writing, however, the Defendant has failed

  to answer or otherwise respond to the Complaint. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that the Plaintiff shall, by November 1, 2019, submit a

  motion for entry of clerk’s default, which must include certificates of service indicating that notice

  was sent to the Defendant (including the address or addresses to which notice was sent). The

  Plaintiff’s failure to file the motion for entry of clerk’s default within the specified time may result

  in dismissal without further notice. Any pending motions are DENIED as moot.
Case 0:19-cv-61824-RKA Document 20 Entered on FLSD Docket 10/31/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of October 2019.




                                               _________________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                           2
